1                                                                  Hon. Richard A. Jones

2

3

4

5

6
                              UNITED STATES DISTRICT COURT
7                            WESTERN DISTRICT OF WASHINGTON
                                       AT SEATTLE
8
9    UNITED STATES OF AMERICA,
                                                    No. CR18-174 RAJ
10                                 Plaintiff,

11          v.                                      ORDER TO SEAL

12   JOSE URENA VERDUZCO,

13                               Defendant.

14

15
            The Court, having considered Defendant Urena Verduzco’s Motion to Seal the
16
     Defendant’s Motion to Withdraw or in the Alternative Continue the Sentencing, and
17
     good cause having been shown, hereby GRANTS the motion (Dkt. #344) and orders
18
     that said pleading shall remain sealed.
19
            DATED this 8th day of August, 2019.
20

21

22
                                                   A
                                                   The Honorable Richard A. Jones
23                                                 United States District Judge
24

25

26


     ORDER TO SEAL - 1                              LAW OFFICE OF ROBERT FLENNAUGH II, PLLC
     Case No. CR18-174 RAJ                                   810 Third Avenue, Suite 500
                                                                 Seattle, WA 98104
                                                                   (206) 447-7422
